Third District Court of Appeal
                               State of Florida

                         Opinion filed November 5, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-1511
                          Lower Tribunal No. 13-39670
                              ________________


    Regents Park Investments, LLC., a Florida Limited Liability
                           Company,
                                      Appellant,

                                         vs.

        KAI Properties, LTD, a Florida Limited Partnership,
                                      Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Ronald
Dresnick, Judge.

      Arnaldo Velez, for appellant.

       Duane Morris, Lida Rodriguez-Taseff, Nicole L. Levy and Charles C. Papy,
III; Joel S. Perwin, for appellee.


Before WELLS, EMAS and LOGUE, JJ.

      WELLS, Judge.
      Contract purchaser Regents Park Investments, LLC, appeals from a final

summary judgment following dismissal of its single-count complaint for specific

performance of a real estate sales transaction.     Because the default provision

detailed in the contract for purchase and sale does not limit the remedies available

to the purchaser in the event of a default by the seller, the court below erred in

concluding that an action for specific performance could not be asserted. See

Coastal Computer Corp. v. Team Mgmt. Sys., Inc., 624 So. 2d 352, 352-53 (Fla.

2d DCA 1993) (finding that the appellant could “pursue any remedy that the law

affords” where the parties’ contract set out one remedy for its breach, but did not

also provide that this was an exclusive remedy); Dillard Homes, Inc. v. Carroll,

152 So. 2d 738, 739 (Fla. 3d DCA 1963) (confirming that where contract language

“discloses that the parties intended to limit [a non-breaching party’s] remedy in the

event” of default, remedies other than that provided in the contract, to include

specific performance, are precluded).

      Accordingly, the judgment entered below is reversed and this matter

remanded for further proceedings.




                                         2